
	
		I
		111th CONGRESS
		1st Session
		H. R. 3412
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Burton of Indiana
			 (for himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To recognize Jerusalem as the capital of Israel, to
		  relocate to Jerusalem the United States Embassy in Israel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jerusalem Embassy and Recognition Act of
			 2009.
		2.Recognition of
			 Jerusalem as the capital of Israel and relocation of the United States Embassy
			 to Jerusalem
			(a)PolicyIt
			 is the policy of the United States to recognize Jerusalem as the undivided
			 capital of the State of Israel, both de jure and de facto.
			(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)Jerusalem must
			 remain an undivided city in which the rights of every ethnic and religious
			 group are protected as they have been by Israel since 1967;
				(2)every citizen of
			 Israel should have the right to reside anywhere in the undivided city of
			 Jerusalem;
				(3)the President and
			 the Secretary of State should publicly affirm as a matter of United States
			 policy that Jerusalem must remain the undivided capital of the State of
			 Israel;
				(4)the President
			 should immediately implement the provisions of the Jerusalem Embassy Act of
			 1995 (Public Law 104–5) and begin the process of relocating the United States
			 Embassy in Israel to Jerusalem; and
				(5)United States
			 officials should refrain from any actions that contradict United States law on
			 this subject.
				(c)Removal of
			 waiver authorityThe Jerusalem Embassy Act of 1995 (Public Law
			 104–45) is amended—
				(1)by striking
			 section 7; and
				(2)by redesignating
			 section 8 as section 7.
				(d)Identification
			 of Jerusalem on Government documentsNotwithstanding any other
			 provision of law, any official document of the United States Government which
			 lists countries and their capital cities shall identify Jerusalem as the
			 capital of Israel.
			(e)Timetable
				(1)Statement of
			 policyIt is the policy of the United States that the United
			 States Embassy in Israel should be established in Jerusalem as soon as
			 possible, but not later than January 1, 2012.
				(2)Opening
			 determinationNot more than 50 percent of the funds appropriated
			 to the Department of State for fiscal year 2012 for Acquisition and
			 Maintenance of Buildings Abroad may be obligated until the Secretary of
			 State determines and reports to Congress that the United States Embassy in
			 Jerusalem has officially opened.
				(f)Fiscal years
			 2010 and 2011 funding
				(1)Fiscal year
			 2010Of the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2010, such sums as may be necessary should
			 be made available until expended only for construction and other costs
			 associated with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
				(2)Fiscal year
			 2011Of the funds authorized to be appropriated for
			 Acquisition and Maintenance of Buildings Abroad for the
			 Department of State for fiscal year 2011, such sums as may be necessary should
			 be made available until expended only for construction and other costs
			 associated with the establishment of the United States Embassy in Israel in the
			 capital of Jerusalem.
				(g)DefinitionIn
			 this section, the term United States Embassy means the offices
			 of the United States diplomatic mission and the residence of the United States
			 chief of mission.
			
